
	
		I
		112th CONGRESS
		1st Session
		H. R. 3535
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2011
			Mr. Polis (for
			 himself and Mrs. Davis of California)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To improve outcomes for students in persistently
		  low-performing schools, to create a culture of recognizing, rewarding, and
		  replicating educational excellence, to authorize school turnaround grants, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Achieving Change in Education
			 Act or the ACE
			 Act.
		2.PurposesThe purposes of this Act are to—
			(1)significantly
			 improve outcomes for students in persistently low-performing schools by—
				(A)building the
			 capacity of State educational agencies and local educational agencies to
			 improve student academic achievement in low-performing and persistently
			 low-performing schools;
				(B)supporting States
			 and local educational agencies in implementing school intervention models;
			 and
				(C)targeting State
			 and local supports and strategies on the persistently lowest-performing schools
			 in each State; and
				(2)create a culture
			 of recognizing, rewarding, and replicating educational excellence in every
			 State by—
				(A)providing
			 financial and other incentives and rewards to schools that are identified as
			 reward schools; and
				(B)supporting State
			 educational agency efforts to identify, collect, and disseminate effective
			 practices for increasing student academic achievement used by reward
			 schools.
				IAdditional
			 accountability provisions
			101.Additional
			 accountability provisions
				(a)In
			 generalThe Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by
			 inserting after section 1116 the following:
					
						1116A.Reward
				schools and persistently low-performing schools
							(a)In
				generalNotwithstanding section 1116 or any other provision of
				this part, each State educational agency that receives funds under this part
				shall identify reward schools and persistently low-performing schools in the
				State and take the actions described with respect to those schools, in
				accordance with this section.
							(b)Identification
				of reward schools
								(1)In
				generalEach State educational agency that receives funds under
				this part shall annually identify as reward schools public elementary schools
				or secondary schools served by the State that are making significant progress,
				as determined by the State educational agency, in closing the achievement gap
				and increasing student academic achievement, student growth, and, at the high
				school level, graduation rates, for students in the aggregate and for all
				subgroups of students identified under section 1111(b)(2)(C)(v)(II).
								(2)reward
				schoolsEach school that is identified as a reward school under
				paragraph (1)—
									(A)is eligible for
				recognition and rewards under subsection (e); and
									(B)may use funds
				provided under this part, except for those funds related to serving special
				populations under parts C and D of this title, title III, and title VII, in a
				comprehensive and coordinated manner, to design innovative programs consistent
				with the requirements of title IX.
									(c)Identification
				of persistently low-Performing schools
								(1)In
				generalEach State
				educational agency that receives funds under this part shall identify as a
				persistently low-performing school, a public elementary school or secondary
				school that, based on the percentage of students scoring at or above the
				proficient level of academic achievement in each of the subjects included in a
				State’s accountability system under section 1111(b)(2) is not making progress
				and—
									(A)in the case of a
				school that is an elementary school, is in the bottom 5 percent of the State’s
				public elementary schools, as ranked in accordance with paragraph (2);
									(B)in the case of a
				school that is a secondary school and does not award high school diplomas, is
				in the bottom 5 percent of the State’s public secondary schools that do not
				award a high school diploma, as ranked in accordance with paragraph (2);
				or
									(C)in the case of a
				secondary school that does award high school diplomas, is in the bottom 5
				percent of the State’s public secondary schools that award high school
				diplomas, as ranked in accordance with paragraph (3), or has a graduation rate
				below 60 percent, or both.
									(2)Schools that do
				not award high school diplomasTo determine if a school that does not
				award a high school diploma is a persistently low-performing school, the State
				educational agency shall, not less frequently than once every 3 years, rank all
				such public elementary schools and secondary schools served by the State on the
				basis of the combined or averaged percentages across subjects of students who
				score at least at the proficient level of academic achievement on the
				assessments that were most recently administered and included in the State
				accountability system required under section 1111(b)(2).
								(3)Schools that
				award high school diplomasTo determine if a school that awards a
				high school diploma is a persistently low-performing school, the State
				educational agency shall, not less frequently than once every 3 years, rank all
				such schools on the basis of—
									(A)the combined or
				averaged percentages across subjects of students who score at least at the
				proficient level of achievement on the reading or language arts and mathematics
				assessments required by section 1111(b)(3) that were most recently
				administered; and
									(B)a graduation rate approved by the
				Secretary, with such rate given weight equal in determining the ranking to the
				weight of the factor described in subparagraph (A).
									(4)Schools making
				progressThe State educational agency shall not identify as a
				persistently low-performing school a school that is making significant progress
				as defined by the State, subject to any limitations specified by the Secretary
				in regulations.
								(5)No
				identification of certain schoolsThe State may choose not to
				identify those schools in which the total number of students assessed is below
				the minimum group size used by the State to ensure the validity and reliability
				of State academic assessments described in section 1111(b)(3) or to protect the
				privacy of individual students.
								(6)School
				intervention modelsEach
				local educational agency that serves a school identified as a persistently
				low-performing school under this subsection shall select and implement 1 of the
				6 school intervention models described in section 205 of the Achieving Change
				in Education Act in such school, and provide for family and community
				engagement in the choice and implementation of the model selected in each
				case.
								(d)NotificationEach
				State educational agency that receives funds under this part shall ensure that
				each local educational agency annually notifies the staff, parents and students
				of each persistently low-performing school served by the local educational
				agency of this designation.
							(e)Funds for Reward
				schools
								(1)Allotments;
				Allocation to States
									(A)In
				general
										(i)AllotmentIn
				accordance with clause (ii), the Secretary shall allot among each of the 50
				States, the District of Columbia, the Commonwealth of Puerto Rico, and the
				Secretary of the Interior for programs under this subsection in schools
				operated or funded by the Bureau of Indian Affairs, the total amount made
				available to carry out this subsection under paragraph (5) for any fiscal year,
				to carry out activities under this subsection.
										(ii)Determination
				of allotmentsThe Secretary shall use the amount made available
				under clause (i) for a fiscal year to award a grant to each entity described in
				clause (i) in an amount that bears the same relation to such amount made
				available under clause (i) as the amount the entity received under this part
				for the preceding fiscal year bears to the amount received by all the entities
				described in clause (i) under this part for the preceding fiscal year.
										(B)ReallotmentIf
				an entity described in subparagraph (A)(i) does not receive funds under this
				subsection, the Secretary shall reallot those funds to other entities described
				in subparagraph (A)(i) in the same proportion in which funds are allotted under
				subparagraph (A).
									(2)State
				applicationEach State
				educational agency desiring to receive a grant under this subsection shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require. At a minimum, each
				application shall include—
									(A)a description of
				how the State educational agency will distribute funds under this program, by
				formula or through a competitive process, to local educational agencies serving
				reward schools identified under subsection (b);
									(B)a description of
				how the State educational agency will take into account poverty rates within
				local educational agencies and schools proposed to be served when distributing
				funds under this program;
									(C)an assurance that
				the State educational agency will provide significant rewards and incentives
				under this subsection that are large enough to motivate changes in behavior by
				schools throughout the State;
									(D)a description of
				how the State educational agency will identify, collect, and disseminate
				information on effective practices for increasing student achievement that are
				used by the reward schools and how the State will create communities of
				practice among reward schools, in order to share best practices and replicate
				successful strategies to assist lower-performing schools and local educational
				agencies; and
									(E)a description of
				how the State will create mentoring partnerships between reward schools and
				other schools, including persistently low-performing schools, and local
				educational agencies in the State.
									(3)State use of
				funds
									(A)State
				reservationA State educational agency that receives a grant
				under paragraph (1) shall use not less than 90 percent of the grant funds to
				make subgrants in accordance to paragraph (4) to local educational agencies
				serving reward schools to carry out the activities described in paragraph
				(4).
									(B)State
				activitiesA State educational agency that receives a grant under
				paragraph (1) shall use any portion of its grant funds that it does not use
				under subparagraph (A) to carry out the following activities:
										(i)Identifying,
				collecting, and disseminating information on effective practices that are used
				by reward schools to increase student achievement.
										(ii)Supporting mentoring partnerships between
				reward schools and other schools, and local educational agencies, which may
				include persistently low-performing schools.
										(iii)Creating
				communities of practice among reward schools.
										(iv)Administration of
				this subsection.
										(4)Subgrants to
				local educational agencies
									(A)In
				generalA State educational
				agency shall make 1-year subgrants to local educational agencies serving reward
				schools.
									(B)ActivitiesA local educational agency that receives a
				subgrant under this subsection shall use the funds—
										(i)to
				provide tangible rewards for principals, teachers, and other staff in reward
				schools;
										(ii)to provide
				financial rewards to reward schools, which may be used at the school’s
				discretion, including for financial rewards or to improve or enrich the
				school’s or local educational agency’s program; and
										(iii)to provide
				reward schools with increased flexibility in making budgeting and staffing
				decisions, by—
											(I)providing reward
				schools with priority in receiving Federal or State funds;
											(II)reducing
				reporting requirements of reward schools; or
											(III)taking other
				actions to provide reward schools with greater autonomy.
											(5)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection $300,000,000 for
				fiscal year 2013 and such sums as may be necessary for each of the 5 succeeding
				fiscal
				years.
								.
				(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 1116 the following:
					
						
							Sec. 1116A. Reward schools and persistently low-performing
				schools.
						
						.
				IISchool turnaround
			 grants
			201.Reservation and
			 allotments
				(a)Reservation for
			 activities of national significanceFrom the amount appropriated
			 under
			 section 207 for a fiscal year, the Secretary
			 may reserve not more than 10 percent to carry out activities of national
			 significance, such as—
					(1)building State and
			 local educational agency turnaround capacity, including—
						(A)through technical
			 assistance and support;
						(B)identification and
			 dissemination of best practices; and
						(C)facilitating the
			 creation and operation of communities of practice;
						(2)supporting the use
			 of school quality review teams by making grants to State educational agencies,
			 consortia of such agencies, or partnerships of State educational agencies or
			 State consortia and public or private nonprofit organizations to develop and
			 implement school quality review teams that review and provide support and
			 technical assistance to local educational agencies and schools;
					(3)identifying and disseminating practices
			 that are effective in rural areas such as rural turnaround practices, making
			 available targeted technical assistance in rural areas, and expanding the
			 availability and capacity of turnaround partners that operate in rural
			 areas;
					(4)identifying
			 schools that are effectively implementing school intervention models and other
			 effective strategies to improve schools, and making information on those
			 schools available to State educational agencies, local educational agencies,
			 and schools in a manner that facilitates replication of effective practices;
			 and
					(5)other activities
			 designed to support State and local efforts to turn around persistently
			 low-performing schools.
					(b)Allotment to
			 States
					(1)In
			 general
						(A)AllotmentIn
			 accordance with
			 subparagraph (B), the Secretary
			 shall allot among each of the 50 States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the outlying areas, and the Secretary of the
			 Interior for programs under this title in schools operated or funded by the
			 Bureau of Indian Affairs, the amount made available to carry out this title
			 under section 207 for a fiscal year and not reserved under subsection (a), to
			 carry out activities under this title.
						(B)Determination of
			 allotmentsThe Secretary shall use the amount made available
			 under subparagraph (A) for a fiscal year to award a grant to each entity
			 described in subparagraph (A) in an amount that bears the same relation to such
			 amount made available under subparagraph (A) as the amount the entity received
			 under part A of title I of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6311 et seq.) for the preceding fiscal year bears to the amount
			 received by all the entities described in subparagraph (A) under such part for
			 the preceding fiscal year.
						(2)ReallotmentIf
			 an entity described in paragraph (1)(A) does not receive funds under this
			 title, the Secretary shall reallot those funds to other entities described in
			 paragraph (1)(A) in the same proportion in which funds are allotted under
			 paragraph (1).
					202.ApplicationFor a State to be eligible to receive a
			 grant under
			 section 201(b), the State educational
			 agency shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may reasonably
			 require. At a minimum, each application shall include—
				(1)a
			 copy of the application form and instructions that the State will use in making
			 competitive subgrants under this title;
				(2)the criteria the
			 State educational agency will use to determine whether each eligible applicant
			 applying for a subgrant under
			 section 204—
					(A)has analyzed the
			 needs of each school the eligible applicant seeks to serve and has selected an
			 appropriate intervention model;
					(B)has the capacity
			 to implement fully and effectively the selected school intervention model;
			 and
					(C)has submitted a
			 budget that includes sufficient funds to implement fully and effectively the
			 selected school intervention model;
					(3)a
			 description of how the State educational agency will set priorities for
			 subgrants if the State educational agency does not have sufficient funds to
			 support all persistently low-performing schools that eligible applicants have
			 applied to serve;
				(4)the criteria the
			 State educational agency will use to determine the quality of applications the
			 State educational agency receives;
				(5)a
			 description of how the State educational agency will—
					(A)monitor each
			 subgrantee to ensure that the subgrantee is fully and effectively implementing
			 the selected school intervention model and is improving student achievement and
			 making progress on leading indicators; and
					(B)communicate, in a
			 timely fashion, to each subgrantee about the—
						(i)State’s
			 expectations for the subgrantee to make progress on leading indicators; and
						(ii)consequences the
			 State may impose if the subgrantee fails to make such progress;
						(6)a
			 description of how the State educational agency, in accordance with
			 section 203(b)(1), will use the funds
			 it reserves at the State level to provide technical assistance and other
			 support to subgrantees; and
				(7)a
			 description of how the State will—
					(A)help develop
			 pipelines of teachers and leaders trained for turnaround schools;
					(B)collect and report
			 data that informs the work of subgrantees;
					(C)encourage the
			 clustering of turnaround schools; and
					(D)build capacity in
			 the State educational agency for assisting turnaround schools.
					203.State use of
			 funds
				(a)State
			 reservation
					(1)In
			 generalExcept as provided in
			 paragraph (2), a State that receives a
			 grant under
			 section 201(b) shall use not less than 90
			 percent of the grant funds to make competitive subgrants to eligible applicants
			 under
			 section 204 to carry out the purposes of this
			 title.
					(2)Exception for
			 school taken over by the stateNotwithstanding
			 paragraph (1), a State may, subject to
			 regulations of the Secretary, reserve from the amount to be used to make
			 subgrants under paragraph (1) such funds as are necessary to implement a school
			 intervention model, either directly or through a turnaround partner designated
			 by the State, in a school that has been taken over by the State.
					(b)State
			 activitiesA State that receives a grant under
			 section 201(b) shall use any portion of
			 the grant funds that the State educational agency does not use to make
			 subgrants under
			 subsection (a) to carry out activities
			 designed to build State capacity to support school improvement. These
			 activities may include—
					(1)providing
			 technical assistance and other support, either directly, or through the
			 creation of a school turnaround office, or through turnaround partners, to
			 eligible applicants, which may include the use of school quality review teams
			 or regular site visits to monitor the implementation of selected models;
					(2)evaluating State
			 and local implementation of school intervention models and other improvement
			 activities, and using the results to improve State strategies for supporting
			 and providing flexibility for targeted schools;
					(3)providing
			 subgrants to turnaround partners to enable the turnaround partners to increase
			 their capacity to help turn around schools;
					(4)developing
			 pipelines of teachers and leaders trained for turnaround schools;
					(5)collecting and
			 reporting data that informs the work of subgrantees;
					(6)supporting collaborations or coalitions of
			 turnaround schools; and
					(7)building capacity
			 in the State educational agency for assisting turnaround schools.
					204.Subgrants to
			 eligible applicants
				(a)DurationA
			 State educational agency—
					(1)shall award
			 subgrants under this section for a period of not more than 3 years; and
					(2)may extend a
			 subgrant awarded under this section for an additional 2-year period if the
			 State educational agency determines that schools served by the eligible
			 applicant are making sufficient progress, as described in
			 subsection (f).
					(b)ApplicationIn
			 order to receive a subgrant under this section, an eligible applicant shall
			 submit an application to the State educational agency at such time, in such
			 form, and including such information as the State educational agency may
			 reasonably require. Each application shall include, at a minimum—
					(1)a description of the process the applicant
			 has used for selecting an appropriate school intervention model for each school
			 to be served (which process shall include family and community input as to
			 which of the school intervention models is most likely to improve student
			 achievement), including information on the magnitude and intensity of the
			 challenges facing the school and its students and the capacity of the school to
			 improve student performance, and has considered such information in selecting
			 the model;
					(2)the school
			 intervention model to be used in each school to be served and the timeline for
			 implementing the selected school intervention model in each school to be
			 served;
					(3)a
			 detailed budget covering the grant period, including planned expenditures at
			 the school level and by the eligible applicant for activities supporting full
			 and effective implementation of the selected intervention model;
					(4)a
			 description of how the eligible applicant will—
						(A)design and
			 implement interventions consistent with the requirements of the selected school
			 intervention model, including how the applicant will use appropriate leading
			 indicators and student achievement measures to monitor the effectiveness of
			 implementation;
						(B)use a rigorous
			 review process to recruit, screen, and select turnaround partners with which
			 the local educational agency will partner;
						(C)align other
			 Federal, State, and local resources with the interventions;
						(D)modify practices
			 and policies, if necessary, to provide site-based operational flexibility that
			 enables full and effective implementation of the selected school intervention
			 model;
						(E)collect and use
			 data on an ongoing basis to adjust implementation of the school intervention
			 model during implementation (while maintaining consistency with the
			 requirements of
			 section 205) in order to achieve the desired
			 outcomes;
						(F)ensure that the
			 implementation of the school intervention model addresses the needs of all
			 subgroups described in section 1111(b)(2)(C)(v)(II) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)) in each school
			 to be served; and
						(G)sustain successful
			 reforms and practices after the funding period ends;
						(5)a
			 description of the technical assistance and other support that the eligible
			 applicant will provide to ensure effective implementation of intervention
			 models in eligible schools, which may include—
						(A)assistance in data
			 analysis;
						(B)recruiting
			 staff;
						(C)teacher
			 evaluation;
						(D)professional
			 development;
						(E)coordination of
			 services to address students’ social, emotional, and health needs;
						(F)facilitating the
			 creation and operation of professional learning communities and communities of
			 practice; and
						(G)progress
			 monitoring; and
						(6)an assurance that
			 each school the applicant proposes to serve will receive all of the State and
			 local funds it would have received in the absence of these funds.
					(c)AuthorityA State educational agency shall use not
			 less than 90 percent of a grant received under
			 section 201(b) to make subgrants, on a
			 competitive basis, to eligible applicants.
				(d)CriteriaSubgrants
			 awarded under this section shall be of sufficient size to enable subgrantees to
			 implement the selected intervention model fully and effectively.
				(e)PriorityIn
			 making subgrants under this section, a State educational agency shall give
			 priority to an eligible applicant if the applicant—
					(1)demonstrates that
			 it has a sufficient pool of effective educators within or outside the local
			 educational agency to staff low-performing schools and a comprehensive plan to
			 recruit retain, reward, and improve staff using comprehensive evaluation
			 systems;
					(2)demonstrates the
			 support of school management, teachers, community partners, and public
			 stakeholders to implement strategies described in
			 section 205;
					(3)demonstrates
			 school leaders have sufficient flexibility in making budgeting, staffing, and
			 program decisions; and
					(4)demonstrates the
			 ability to collect, report, and use data to inform decisionmaking and to target
			 resources at the school level.
					(f)Accountability
					(1)In
			 generalEach eligible applicant that receives a subgrant under
			 this section shall demonstrate sufficient progress annually, as defined by the
			 State, on the core academic indicators and leading indicators described in
			 subsection (g).
					(2)Additional
			 two-year grant period for sufficient progress
						(A)In
			 generalSubject to subparagraph (B), an eligible applicant that
			 makes sufficient progress on core indicators described in subsection (g) and
			 leading indicators described in subsection (g) shall be eligible for an
			 extension of the applicant’s subgrant for an additional 2-year period.
						(B)Determination of
			 eligibilityIn determining whether an eligible applicant is
			 eligible for an extension under subparagraph (A), the Secretary shall give less
			 weight to the progress made by the applicant on leading indicators described in
			 subsection (g) than on the progress made by the applicant on core indicators
			 described in subsection (g).
						(3)Insufficient
			 progressAn eligible applicant that does not make sufficient
			 progress, as described under paragraph (1) and determined by the State
			 educational agency, shall be required to—
						(A)modify their
			 existing school intervention model;
						(B)restart the school
			 using the restart model described in
			 section 205(a)(2); or
						(C)close the school
			 using the school closure model described in
			 section 205(a)(3).
						(g)ReportingEach
			 eligible applicant that receives a subgrant under this section shall—
					(1)comply with the
			 reporting and accountability requirements of part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for
			 each of the schools the eligible applicant serves with subgrant funds;
			 and
					(2)monitor and report
			 data, on an annual basis, to the State educational agency involved, that
			 includes, with respect to students served by the applicant with grant funds
			 received under this section—
						(A)core academic
			 indicators, such as—
							(i)percentage of
			 students at or above each proficiency level on State assessments in reading or
			 language arts and mathematics;
							(ii)student progress toward core academic
			 benchmarks, including academic longitudinal growth, as determined under the
			 State’s accountability system;
							(iii)average scale
			 scores on State assessments in reading or language arts and in
			 mathematics;
							(iv)percentage of
			 English language learner students who attain English language proficiency on
			 the State’s summative language assessments;
							(v)graduation rates;
							(vi)college
			 enrollment rates, including data for all students and for all subgroups of
			 students identified under section 1111(b)(2)(C)(v)(II) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II));
							(vii)dropout rates;
			 and
							(viii)reduction in
			 the percentage of students in the bottom level of achievement on State
			 assessments in reading or language arts and mathematics, including data for all
			 students and all subgroups of students identified under such section
			 1111(b)(2)(C)(v)(II); and
							(B)leading indicators
			 such as—
							(i)student attendance
			 rates;
							(ii)number and
			 percentage of students completing advanced coursework;
							(iii)student
			 participation rates on State assessments in reading or language arts and
			 mathematics;
							(iv)discipline
			 incident rates;
							(v)teacher attendance
			 rates; and
							(vi)distribution of
			 teachers by performance level on the applicant's teacher evaluation system;
			 and
							(h)Local
			 activitiesAn eligible applicant that receives a subgrant under
			 this section—
					(1)shall use the
			 subgrant funds to—
						(A)implement 1 or
			 more of the school intervention models described in
			 section 205 in persistently low-performing
			 schools; and
						(B)identify and
			 address issues that may contribute to low academic achievement in such schools;
			 and
						(2)may use such funds
			 to—
						(A)provide
			 comprehensive services to address the issues identified pursuant to
			 paragraph (1)(B) and meet the full
			 range of student needs; and
						(B)carry out local educational agency-level
			 activities that directly support the implementation of the school intervention
			 model selected for implementation, such as—
							(i)carrying out
			 pre-implementation activities at the school or local educational agency level
			 during the school year prior to the school year in which the local educational
			 agency will fully implement the school intervention model;
							(ii)recruiting
			 effective teachers and principals for the schools at which the local
			 educational agency will fully implement the school intervention model;
							(iii)implementing a
			 rigorous process to evaluate the quality of charter management organizations or
			 education management organizations applying to operate restart schools as
			 described in
			 section 205; or
							(iv)developing
			 rigorous, transparent, and equitable teacher and principal evaluation
			 systems.
							205.School
			 intervention models
				(a)In
			 generalEach eligible applicant that receives a subgrant under
			 section 204 shall select and implement any 1
			 of the following 6 school intervention models:
					(1)Transformation
			 modelA transformation model is 1 in which the local educational
			 agency—
						(A)if the principal has led the school for 2
			 or more years, replaces the principal with a new principal who has demonstrated
			 effectiveness as an educator and leader;
						(B)uses rigorous,
			 transparent, and equitable evaluation systems to—
							(i)identify and
			 reward school leaders, teachers, and other staff who, in implementing the
			 model, increase student achievement and, if applicable, high school graduation
			 rates; and
							(ii)identify and
			 remove school leaders, teachers, and other staff who, after ample opportunities
			 have been provided for such individuals to improve their professional
			 practice—
								(I)do not increase
			 student achievement;
								(II)if applicable, do
			 not increase high school graduation rates; and
								(III)have not
			 demonstrated effectiveness according to the local educational agency's
			 evaluation system;
								(C)provides staff
			 with ongoing, high-quality, job-embedded professional development that is
			 aligned with the school’s instructional program and evaluation system and
			 facilitates effective teaching and learning, and supports the implementation of
			 school-reform strategies;
						(D)implements
			 strategies, such as financial incentives, increased opportunities for promotion
			 and career growth, and more flexible work conditions that are designed to
			 recruit, place, and retain staff with the skills necessary to meet the needs of
			 the students in the school;
						(E)uses data to
			 identify and implement a research-based instructional program that is aligned
			 with State challenging academic content standards and challenging student
			 academic achievement standards;
						(F)in the case of a secondary school, provides
			 graduation and postsecondary planning and transition supports;
						(G)promotes the
			 continuous use of student data to provide instruction that meets the academic
			 needs of individual students, which may include, in elementary school,
			 individual students’ levels of school readiness;
						(H)establishes schedules and strategies that
			 provide significantly increased learning time, which may include expanding the
			 day or year for all students in the school or expanding the school program to
			 offer full-day kindergarten or a high-quality preschool program;
						(I)provides ongoing
			 mechanisms for family and community engagement;
						(J)gives the school
			 sufficient operational flexibility in programming, staffing, budgeting, and
			 scheduling to fully implement a comprehensive strategy designed to
			 substantially improve student achievement and, if applicable, increase the
			 graduation rate;
						(K)ensures that the
			 school receives ongoing, intensive technical assistance and related support
			 from the local educational agency, the State educational agency, or a
			 designated external lead partner organization; and
						(L)provides
			 appropriate social-emotional and community-oriented services and supports for
			 students and, at the discretion of the local educational agency, uses not more
			 than 10 percent of the funds available for such school under this part to
			 provide services to meet those needs.
						(2)Restart
			 modelA restart model is 1 in which the local educational
			 agency—
						(A)converts a school
			 or closes and reopens the school—
							(i)under a charter
			 school operator, a charter management organization, or an education management
			 organization; or
							(ii)as
			 an autonomous or redesigned school;
							(B)implements a
			 rigorous review process to select such a charter management organization or
			 education management organization, as applicable, which includes an assurance
			 from such organization that it will make significant changes in the leadership
			 and staffing of the school; and
						(C)enrolls in the
			 school, within the grades it serves, any former student who wishes to attend
			 the school.
						(3)School
			 closureA school closure model is 1 in which the local
			 educational agency—
						(A)closes a school
			 and enrolls the students who attended such school in other schools served by
			 the local educational agency that are higher performing, provided the other
			 schools are within reasonable proximity to the closed school; and
						(B)provides
			 information, in a timely fashion, in the appropriate language, and prior to
			 closing the school, to children who attended such closed school and their
			 parents, about high-quality educational options and transition and support
			 services.
						(4)Turnaround
			 modelA turnaround model is 1 in which the local educational
			 agency—
						(A)if the principal has led the school for 2
			 or more years, replaces the principal with a new principal who has demonstrated
			 effectiveness as an educator and leader;
						(B)gives the new
			 principal sufficient operational flexibility (including over staffing, the
			 school day and school calendar, and budgeting) to fully implement a
			 comprehensive approach to improve student outcomes;
						(C)using
			 comprehensive evaluation systems, including the use of student achievement data
			 to measure the effectiveness of staff who can work within the turnaround
			 environment to meet the needs of students—
							(i)screens all
			 existing staff and retains not more than 50 percent of such staff; and
							(ii)requires the
			 principal to justify personnel decisions, such as hiring, dismissal, and
			 providing rewards, based on results of such evaluations;
							(D)provides staff
			 with ongoing, high-quality, job-embedded professional development that is
			 aligned with the school’s instructional program, facilitates effective teaching
			 and learning, and supports the implementation of school-reform
			 strategies;
						(E)adopts a new
			 governance structure for the school, which may include requiring the school to
			 report to a new turnaround office in the local educational agency or State
			 educational agency, hire a turnaround leader who reports directly to the
			 superintendent or chief academic officer, or enter into a multi-year agreement
			 with the local educational agency or State educational agency to obtain added
			 flexibility in exchange for greater accountability;
						(F)uses data to
			 identify and implement a research-based instructional program and promotes the
			 continuous use of data to evaluate school improvement strategies and to inform
			 the differentiated instruction in order to meet the academic needs of
			 individual students;
						(G)establishes
			 schedules and strategies that provide increased learning time, which may
			 include offering full-day kindergarten or a high-quality preschool program,
			 using a longer school day, week, or year schedule to significantly increase the
			 total number of school hours to include additional time for—
							(i)instruction in
			 core academic subjects, including English, reading or language arts,
			 mathematics, science, foreign languages, civics and government, economics,
			 arts, history, and geography;
							(ii)instruction in
			 other subjects and enrichment activities that contribute to a well-rounded
			 education, including physical education, service learning, and experiential and
			 work-based learning opportunities that are provided by partnering, as
			 appropriate, with other organizations; and
							(iii)teachers to
			 collaborate, plan, and engage in professional development within and across
			 grades and subjects;
							(H)provides ongoing
			 mechanisms for family and community engagement;
						(I)provides
			 appropriate social-emotional and community-oriented services and supports for
			 students; and
						(J)may include any of
			 the strategies described in paragraph (1).
						(5)School
			 engagement modelA school engagement model is 1 in which the
			 local educational agency—
						(A)if the principal has led the school for 2
			 or more years, replaces the principal with a new principal who has demonstrated
			 effectiveness as an educator and leader;
						(B)establishes a
			 year-round academic calendar or increases the number of school days per year by
			 at least 10 percent and increases learning time by at least 10 percent;
						(C)establishes an
			 evidence-based student engagement system, to be approved by the State
			 educational agency, that includes—
							(i)attendance and
			 truancy improvement and tracking approaches for all students;
							(ii)evidence-based behavior identification
			 needs for all students, and evidence-based behavior intervention and
			 improvement approaches for students as needed, which may include a multi-tier
			 system of supports; and
							(iii)grade-level
			 literacy improvement interventions for all non-proficient students provided
			 after-school by a supplemental education services provider;
							(D)if the school is a
			 high school, the school must establish—
							(i)course credit
			 recovery or maintenance and tracking strategies for all students;
							(ii)dropout recovery
			 activities for all students who have dropped out; and
							(iii)concurrent
			 enrollment opportunities for all students;
							(E)uses rigorous,
			 transparent, and equitable evaluation systems to—
							(i)identify and
			 reward school leaders, teachers, and other staff who, in implementing the
			 model, increase student achievement and high school graduation rates;
			 and
							(ii)identify and
			 remove those school leaders, teachers, and other staff who, after ample
			 opportunities have been provided for them to improve their professional
			 practice, do not improve student achievement;
							(F)provides ongoing,
			 high-quality professional development to staff that is aligned with the
			 school’s instructional program, facilitates effective teaching and learning,
			 and supports the implementation of school-reform strategies;
						(G)implements
			 strategies, such as financial incentives, increased opportunities for promotion
			 and career growth, and more flexible work conditions, that are designed to
			 recruit, place, and retain staff with the skills that are necessary to meet the
			 needs of the students in the school;
						(H)gives the school
			 sufficient operational flexibility in programming, staffing, budgeting, and
			 scheduling to fully implement a comprehensive strategy that is designed to
			 substantially improve student achievement and, if applicable, increase the
			 graduation rate;
						(I)uses data to
			 identify and implement a research-based instructional program that is aligned
			 with State academic standards; and
						(J)promotes the
			 continuous use of student data to provide instruction that meets the academic
			 needs of individual students, which may include, in elementary schools,
			 individual students’ levels of school readiness.
						(6)Expanded school
			 choice optionAn expanded school choice model is one in which the
			 local educational agency—
						(A)closes the
			 school;
						(B)transfers students from the persistently
			 low-performing school that has been closed to 1 or more existing
			 high-performing charter schools or high-performing traditional schools in the
			 same or another local educational agency, upon an agreement or memorandum of
			 understanding between the agency that served the closed school and the agency
			 to which the students are transferred; and
						(C)expands the
			 capacity of the high-performing school or schools selected under subparagraph
			 (B) by transferring to such schools its allotment awarded under
			 section 204 to be used for staffing and other
			 student support, including transportation to the high-performing school.
						(b)FlexibilityNotwithstanding any other provision of this
			 section, in carrying out a school intervention model under this section, a
			 local educational agency may continue to build on or complete actions it took
			 in the 3 years before the school year in which it begins to fully implement
			 that model, including retaining a school principal hired within that period to
			 implement a turnaround plan in that school.
				206.DefinitionsIn this title—
				(1)Eligible
			 applicantThe term eligible applicant means—
					(A)a local
			 educational agency that receives funds under part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) and
			 serves at least 1 persistently low-performing school; or
					(B)a local
			 educational agency described in subparagraph (A) in partnership with a
			 turnaround partner.
					(2)ESEA
			 termsExcept as otherwise provided, any term used that is defined
			 in section 9101 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7801) shall have the meaning given the term in such section.
				(3)High-performingThe term high-performing when
			 used in relation to school means a school ranking—
					(A)in the top 25
			 percent in the State at student academic longitudinal growth; or
					(B)in the absence of
			 such a State measurement, in the top 25 percent in progress toward core
			 academic benchmarks, as determined under the State’s accountability
			 system.
					(4)Multi-tier
			 system of supportsThe term
			 multi-tier system of supports means a comprehensive system of
			 differentiated supports that includes evidence-based instruction, universal
			 screening, progress monitoring, formative assessment, and research-based
			 interventions matched to student needs, and educational decisionmaking using
			 student outcome data.
				(5)Turnaround
			 partnerThe term
			 turnaround partner means a public or private nonprofit
			 organization that has a successful record of implementing or supporting school
			 intervention models.
				207.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this title $600,000,000 for fiscal
			 year 2013 and such sums as may be necessary for each of the 5 succeeding fiscal
			 years.
			
